Per Curiam,
For the loss covered by the policy of insurance upon which the appellant brought this action he had previously brought suit in the court below, in 1908. That suit, in due course, reached the Federal Court for the western district of Pennsylvania, and ultimately judgment was entered in the Circuit Court of Appeals in favor of the defendant. This was the end of all litigation between it and the appellant on the latter’s present alleged cause of action: Bolton v. Hey, 168 Pa. 418; Lafferty’s Est., 230 Pa. 496; Bower’s Est., Stephen’s App., 240 Pa. 388. No right of action was saved to the appellant by the amended or modified judgment of the Circuit Court of Appeals, for the reason that he no longer had any right of action under the policy.
Judgment affirmed.